             Case 1:20-cv-10153-RGS Document 1 Filed 01/24/20 Page 1 of 18




1

2

3

4

5

6
                              UNITED STATES DISTRICT COURT
7
                               DISTRICT OF MASSACHUSETTS
8
     N.R., by and through his parents and
9    guardians, S.R. and T.R., individually and
     on behalf of all others similarly situated,      NO.
10
     and derivatively on behalf of the Raytheon
11   Health Benefits Plan,

12                              Plaintiff,            CLASS ACTION COMPLAINT
13
        v.
14
     RAYTHEON COMPANY; RAYTHEON
15   HEALTH BENEFITS PLAN; AND
     WILLIAM M. BULL,
16

17
                                Defendants.
18
                                             I.   PARTIES
19
             1.   N.R. Plaintiff N.R. is the five-year-old son and dependent of S.R. and T.R.,
20
     and resides in Middlesex County, Massachusetts. N.R. is a beneficiary, as defined by the
21
     Employment Retirement Security of Act of 1974 (“ERISA”) § 3(8), 29 U.S.C. § 1002(8), of
22
     the Raytheon Health Benefit Plan. N.R.’s coverage is through T.R.’s employment with
23
     Raytheon Company.
24

25

26

                                                                       SIRIANNI YOUTZ
     CLASS ACTION COMPLAINT – 1                                  SPOONEMORE HAMBURGER PLLC
                                                                    3101 WESTERN AVENUE, SUITE 350
                                                                       SEATTLE, WASHINGTON 98121
                                                                  TEL. (206) 223-0303 FAX (206) 223-0246
              Case 1:20-cv-10153-RGS Document 1 Filed 01/24/20 Page 2 of 18




1           2.       Raytheon Health Benefit Plan. Defendant Raytheon Health Benefit Plan
2    (“Plan”) is an employee welfare benefit plan under ERISA. The Plan provides health
3    benefits for Raytheon employees and their dependents such as N.R.
4           3.       Raytheon Company.       Raytheon Company (“Raytheon”) is the “Plan
5    Sponsor” and is a named fiduciary under ERISA.
6           4.       William M. Bull.    William M. Bull, Vice President – Compensation,
7    Benefits, Performance Development, Mergers & Acquisitions and Workforce
8    Intelligence at Raytheon is the “Plan Administrator” and a named fiduciary under
9    ERISA.      The Plan, Raytheon and Mr. Bull shall be collectively referred to as
10   “Defendants.”
11                                 II. JURISDICTION AND VENUE
12          5.       Jurisdiction of this Court arises pursuant to ERISA § 502(e)(1), 29 U.S.C.
13   § 1132(e)(1).
14          6.       Venue is proper under ERISA § 502(e)(2), 29 U.S.C. § 1132(e)(2), because,
15   inter alia, a defendant resides or may be found in this district.
16          7.       In conformity with 29 U.S.C. § 1132(h), Plaintiff has served this Amended
17   Complaint by certified mail on the Secretary of Labor and the Secretary of Treasury.
18                                  III. NATURE OF THE CASE
19          8.       N.R. seeks to end Defendants’ standard practice of discrimination against
20   N.R. and other participants and beneficiaries with autism spectrum disorder (“ASD”)
21   and other developmental mental health conditions in the provision of Defendants’ health
22   benefits. Timely and intensive provision of medically necessary speech therapy can
23   dramatically improve the health and life-long well-being of enrollees with ASD and
24   other developmental mental health conditions.          Speech therapy services that treat
25   developmental mental health conditions can be medically necessary, even when the
26   service is provided when there is no documented prior loss of speech.
                                                                           SIRIANNI YOUTZ
     CLASS ACTION COMPLAINT – 2                                      SPOONEMORE HAMBURGER PLLC
                                                                       3101 WESTERN AVENUE, SUITE 350
                                                                          SEATTLE, WASHINGTON 98121
                                                                     TEL. (206) 223-0303 FAX (206) 223-0246
            Case 1:20-cv-10153-RGS Document 1 Filed 01/24/20 Page 3 of 18




1           9.     Defendants, however, exclude all coverage of medically necessary speech
2    therapy to treat developmental mental health conditions based solely on the Plan’s
3    exclusion of coverage of speech therapy that is “non-restorative.” In addition to the
4    “non-restorative speech therapy” exclusion, Defendants’ Plan includes to two additional
5    similar exclusions: “non-restorative ABA speech therapy,” and “habilitation services.”
6    Collectively, these three exclusions are referred to in this Complaint as the “Non-
7    Restorative Exclusions” or the “Exclusions.” The Plan’s Non-Restorative Exclusions are
8    aimed at eliminating coverage of speech therapy and other services for developmental
9    mental health conditions.       As such, the Exclusions are a proxy for disability
10   discrimination, and improperly exclude coverage of medically necessary services to
11   enrollees with developmental mental health conditions. Plaintiff seeks to enforce the
12   Federal Mental Health Parity Act, through ERISA and the terms of the Plan to end such
13   discriminatory practices.
14          10.    On October 3, 2008, Congress passed the Paul Wellstone and Pete
15   Domenici Mental Health Parity and Addiction Equity Act of 2008 (the “Parity Act”). The
16   Parity Act expanded the scope of previous federal legislation on access to mental health
17   coverage and was “designed to end discrimination in the provision of coverage for
18   mental health and substance use disorders, as compared to medical and surgical
19   conditions.” Coalition for Parity v. Sebelius, 709 F. Supp. 2d 10, 13 (D.D.C. 2010). The
20   Parity Act requires that the exclusions and limitations imposed on mental health benefits
21   are “no more restrictive” than those applied to substantially all medical and surgical
22   benefits. See 29 U.S.C. § 1185a(a)(3); 42 U.S.C. § 300gg-5(a)(3); 26 U.S.C. § 9812(a)(3). The
23   Parity Act took effect as of October 3, 2009.
24          11.    The Parity Act requires that if Defendants cover mental health conditions
25   at all (and they do), Defendants must cover services to treat mental health conditions
26   without special treatment limitations only imposed on such services. 29 U.S.C.
                                                                          SIRIANNI YOUTZ
     CLASS ACTION COMPLAINT – 3                                     SPOONEMORE HAMBURGER PLLC
                                                                       3101 WESTERN AVENUE, SUITE 350
                                                                          SEATTLE, WASHINGTON 98121
                                                                     TEL. (206) 223-0303 FAX (206) 223-0246
            Case 1:20-cv-10153-RGS Document 1 Filed 01/24/20 Page 4 of 18




1    § 1185a(3)(A)(ii).   It further requires that Defendants ensure that any treatment
2    limitations imposed on coverage for services to treat mental health conditions are no
3    more restrictive than the predominant treatment limitations imposed on substantially all
4    of the coverage for services to treat medical and surgical conditions. Id.
5           12.    Defendants violate the Parity Act when they apply a blanket exclusion of
6    coverage for speech therapy or other services to treat developmental mental health
7    conditions pursuant to their Non-Restorative Exclusions. Defendants apply this uniform
8    policy even when the service is medically necessary to treat the developmental mental
9    health condition. Defendants apply the Exclusions, despite covering the same service
10   for non-mental health conditions, such as when needed to treat a stroke or physical
11   injury resulting from an accident.     Specifically, Defendants denied Plaintiff N.R.’s
12   request for coverage of medically necessary speech therapy to treat his ASD. When N.R.
13   appealed, Defendants denied his appeal, asserting that speech therapy to treat N.R.’s
14   diagnosis of ASD was excluded from the Plan solely as “non-restorative.”
15          13.    Defendants’ uniform exclusion of speech therapy and other services to
16   treat certain developmental mental health conditions pursuant to its Non-Restorative
17   Exclusions violates the requirements of the Parity Act, 29 U.S.C. § 1185a, and its
18   implementing regulations, which are incorporated in the Plan as additional “terms of
19   the plan” under ERISA. By failing to comply with the Parity Act and the terms of the
20   Plan, Defendants systemically and uniformly fail to properly process claims and
21   administer the Plan. The Plan’s participants and beneficiaries have not received the
22   benefits they are entitled to under the Plan as modified by the Parity Act. The Plan’s
23   participants and beneficiaries are also misinformed by Defendants with respect to their
24   right to coverage under the Plan and the Parity Act.
25          14.    This lawsuit seeks remedies for Defendants’ breach of fiduciary duty
26   under ERISA. It further seeks to recover the benefits that have been wrongfully denied
                                                                         SIRIANNI YOUTZ
     CLASS ACTION COMPLAINT – 4                                    SPOONEMORE HAMBURGER PLLC
                                                                      3101 WESTERN AVENUE, SUITE 350
                                                                         SEATTLE, WASHINGTON 98121
                                                                    TEL. (206) 223-0303 FAX (206) 223-0246
            Case 1:20-cv-10153-RGS Document 1 Filed 01/24/20 Page 5 of 18




1    to N.R. and the proposed class. It also seeks a court order declaring Defendants’ Non-
2    Restorative Exclusions illegal and void. The lawsuit further seeks an injunction to
3    prevent future or ongoing efforts by Defendants to use and enforce the Non-Restorative
4    Exclusions, or any other similar plan provisions that impermissibly deny, exclude or
5    limit enrollees’ access to medically necessary speech therapy or other services to treat
6    developmental mental health conditions. Finally, it seeks to require Defendants to
7    provide accurate information concerning coverage of speech and habilitative therapies
8    to treat developmental mental health conditions under the Plan.
9                                  IV. CLASS ALLEGATIONS
10         15.    Definition of Class. N.R. proposes the following class:
11
                  All individuals who:
12
                  (a) have been, are, or will be participants or beneficiaries under
13                the Raytheon Health Benefit Plan in effect or renewed on or
                  after January 24, 2014; and
14
                  (b) who have received, require, or are expected to require
15
                  services for the treatment of a qualified mental health
16
                  condition that are excluded by the Plan pursuant to the “non-
                  restorative speech therapy,” “non-restorative ABA speech
17                therapy,” and “habilitative services” exclusions.
18                Definition: The term “qualified mental health condition” shall
                  mean a condition listed in the most recent Diagnostic and
19
                  Statistical Manual of Mental Disorders published by the
20                American Psychiatric Association to which Defendants
                  applied and/or currently apply the Plan’s “non-restorative
21                speech therapy,” “non-restorative ABA speech therapy,” and
                  “habilitative services” exclusions.
22
           16.    Size of Class.    The class of persons who have been, are or will be
23
     participants or beneficiaries under the Plan since January 24, 2014, and who have
24
     received, require or are expected to require speech or other services that are subject to
25

26

                                                                         SIRIANNI YOUTZ
     CLASS ACTION COMPLAINT – 5                                    SPOONEMORE HAMBURGER PLLC
                                                                      3101 WESTERN AVENUE, SUITE 350
                                                                         SEATTLE, WASHINGTON 98121
                                                                    TEL. (206) 223-0303 FAX (206) 223-0246
            Case 1:20-cv-10153-RGS Document 1 Filed 01/24/20 Page 6 of 18




1    the Plan’s Non-Restorative Exclusions is expected to number at least in the hundreds
2    and is so large that joinder of all members is impracticable.
3           17.    Class Representative N.R. Named plaintiff N.R. is an enrollee in the Plan.
4    N.R. is diagnosed with ASD, a mental health condition listed in the most recent
5    Diagnostic and Statistical Manual of Mental Disorders (DSM).              N.R. needs speech
6    therapy to treat his ASD. Defendants denied N.R.’s request for coverage of speech
7    therapy services as excluded under the Plan pursuant to the Non-Restorative Exclusions.
8    His claims are typical of the claims of the other members of the class, and through his
9    parents, he will fairly and adequately represent the interests of this class.
10          18.    Common Questions of Law and Fact. This action requires a determination
11   of whether Defendants’ policies and practices that deny, exclude and/or limit coverage
12   of services to treat qualified mental health conditions pursuant to the Non-Restorative
13   Exclusion violates the terms of the Plan and the Federal Mental Health Parity Act.
14   Adjudication of this issue will in turn determine whether Defendants are liable under
15   ERISA for their conduct.
16          19.    Separate suits would create risk of varying conduct requirements. The
17   prosecution of separate actions by class members against Defendants would create a risk
18   of inconsistent or varying adjudications with respect to individual class members that
19   would establish incompatible standards of conduct. Certification is therefore proper
20   under Federal Rule of Civil Procedure 23(b)(1).
21          20.    Defendants have acted on grounds generally applicable to the class.
22   Defendants, by applying the Non-Restorative Exclusions which result in the exclusion
23   and improper limitation of coverage of services to treat qualified mental health
24   conditions, have acted on grounds generally applicable to the class, rendering
25   declaratory relief appropriate respecting the entire class.      Certification is therefore
26   proper under Federal Rule of Civil Procedure 23(b)(2).
                                                                           SIRIANNI YOUTZ
     CLASS ACTION COMPLAINT – 6                                      SPOONEMORE HAMBURGER PLLC
                                                                       3101 WESTERN AVENUE, SUITE 350
                                                                          SEATTLE, WASHINGTON 98121
                                                                     TEL. (206) 223-0303 FAX (206) 223-0246
               Case 1:20-cv-10153-RGS Document 1 Filed 01/24/20 Page 7 of 18




1              21.   Questions of law and fact common to the class predominate over
2    individual issues. The claims of the individual class members are more efficiently
3    adjudicated on a class-wide basis. Any interest that individual members of the classes
4    may have in individually controlling the prosecution of separate actions is outweighed
5    by the efficiency of the class action mechanism. Upon information and belief, there is no
6    pending class action suit filed against the Defendants for the same relief requested in this
7    action.
8              22.   Venue. This action can be most efficiently prosecuted as a class action in
9    the District of Massachusetts, where defendant Raytheon does business and where N.R.
10   resides. Issues as to Defendants’ conduct in applying standard policies and practices
11   towards all members of the class predominate over questions, if any, unique to members
12   of the class. Certification is therefore additionally proper under Federal Rule of Civil
13   Procedure 23(b)(3).
14             23.   Class Counsel.    N.R. has retained experienced and competent class
15   counsel.
16                                  V. FACTUAL BACKGROUND
17   A.        N.R.’s Administrative Appeal
18             24.   N.R. is a five-year old child who was diagnosed with autism spectrum
19   disorder in 2017 by Sarah Barnett, M.D.
20             25.   Dr. Barnett recommends that N.R. receive speech therapy services to treat
21   his ASD. See Appendix 10.
22             26.   N.R.’s speech therapy is provided by Ann Kulichik, MS, CCC-SLP/I, BRS-
23   S. Ms. Kulichik is a licensed Speech Language Pathologist.
24             27.   Ms. Kulichik provided speech therapy to treat N.R.’s identified diagnoses
25   of ASD (F84.0), Mixed receptive-expressive language disorder (F80.2), and phonological
26   disorder (F80.0). See Appendix 1, pp. 3-4. These conditions are all listed in the “Mental,
                                                                          SIRIANNI YOUTZ
     CLASS ACTION COMPLAINT – 7                                     SPOONEMORE HAMBURGER PLLC
                                                                       3101 WESTERN AVENUE, SUITE 350
                                                                          SEATTLE, WASHINGTON 98121
                                                                     TEL. (206) 223-0303 FAX (206) 223-0246
            Case 1:20-cv-10153-RGS Document 1 Filed 01/24/20 Page 8 of 18




1    Behavioral and Neurodevelopmental Disorders” chapter of the International Statistical
2    Classification of Diseases and Related Health Problems, 10th Revision, known as the
3    ICD-10. These conditions all correspond to specific mental health conditions listed in
4    the latest version of the Diagnostic and Statistical Manual of Mental Disorders (“DSM”).
5           28.    Ms. Kulichik also noted certain symptoms, signs and abnormal clinical
6    findings that did not correspond to any specific diagnosis, identified in the “R” chapter
7    of the ICD-10. The “R” chapter is titled, “Symptoms, Signs and Abnormal Clinical and
8    Laboratory Findings, Not Elsewhere Classified (R00-R99)).” Those symptoms included
9    dysarthria and anarthria (R47.1) and dysphagia, oral phase (R13.11). See Appendix 1.
10   These symptoms and signs codes are not diagnosis codes, and do not reflect either
11   “mental health” or “medical/surgical” conditions.
12          29.    Ms. Kulichik submitted N.R.’s claims for speech therapy using the
13   procedure or CPT (current procedural terminology) code of “92507.” See id., p. 5. This
14   code is used to describe the delivery of treatment for speech, language, voice,
15   communication and/or auditory processing disorders. According to the American
16   Speech-Language-Hearing Association, this CPT code is very comprehensive and
17   generally includes all components of treatment.1 This CPT code may be used when
18   speech therapy is provided to treat a developmental mental health condition like ASD
19   or a medical condition like a stroke or physical injury.
20          30.    On at least one occasion, Ms. Kulichik submitted a claim with the CPT code
21   92526, which is for treatment of swallowing dysfunction and/or oral function for
22   feeding. See Appendix 1, p. 7. Based on information and belief, this CPT code may be
23

24

25
        1   See https://www.asha.org/practice/reimbursement/coding/coding_faqs_slp/#:~:targetText=
26   CPT%20code%2092507%20(treatment%20of,includes%20all%20components%20of%20treatment. (last
     visited 12/5/19).
                                                                              SIRIANNI YOUTZ
     CLASS ACTION COMPLAINT – 8                                       SPOONEMORE HAMBURGER PLLC
                                                                       3101 WESTERN AVENUE, SUITE 350
                                                                          SEATTLE, WASHINGTON 98121
                                                                     TEL. (206) 223-0303 FAX (206) 223-0246
            Case 1:20-cv-10153-RGS Document 1 Filed 01/24/20 Page 9 of 18




1    used when speech therapy is provided to treat a developmental mental health condition
2    like ASD or a medical condition like a stroke or physical injury.
3           31.    All of N.R.’s claims for speech therapy were denied by United Healthcare
4    (“United”), the Plan’s third-party administrator.
5           32.    The reason for the denials contained in the Explanations of Benefits to
6    N.R.’s parents was “3A” which was explained as “this service is not covered for the
7    diagnosis listed on the claim.” See e.g., Appendix 2. The Explanation referred N.R.’s
8    parents to the “plan documents” generally but did not identify any specific language in
9    the plan upon which the denial was based. All of the denials that N.R.’s parents received
10   contained the identical language and did not identify any specific plan language that
11   resulted in the exclusion of N.R.’s speech therapy.
12          33.    On April 22, 2019, N.R.’s parents appealed United’s denial of coverage for
13   N.R.’s speech therapy. See Appendix 11; Appendix 1, p. 11.
14          34.    The appeal letter included multiple letters of medical necessity, including
15   from N.R.’s speech pathologist and his board-certified behavior analyst. Appendices 5-
16   6.
17          35.    N.R.’s parents argued that the Plan’s exclusion of “non-restorative” speech
18   therapy violated the Parity Act. See Appendix 11, pp. 2, 5-8.
19          36.    By letter dated July 31, 2019, United denied the first level appeal filed by
20   N.R.’s parents. For the first time, United disclosed the specific plan language that was
21   the basis for the denial. United disclosed the following reason for the denial of coverage:
22                 You are asking for speech therapy. This is for your child. Your
23
                   child is autistic. Your child does not speak clearly. Your
                   benefit document covers speech therapy if your child lost
24                 speech. It is to restore speech that was lost. Your child has not
                   had speech that was lost. Therefore, speech therapy is not
25                 covered. The appeal is denied.
26   Appendix 3.
                                                                           SIRIANNI YOUTZ
     CLASS ACTION COMPLAINT – 9                                      SPOONEMORE HAMBURGER PLLC
                                                                       3101 WESTERN AVENUE, SUITE 350
                                                                          SEATTLE, WASHINGTON 98121
                                                                     TEL. (206) 223-0303 FAX (206) 223-0246
            Case 1:20-cv-10153-RGS Document 1 Filed 01/24/20 Page 10 of 18




1           37.    The denial did not address the legal arguments made by N.R.’s parents
2    that the Non-Restorative Exclusions violate the Parity Act.
3           38.    On August 8, 2019, N.R.’s parents submitted a lengthy second level appeal
4    of the Plan’s denial of coverage for his speech therapy. See Appendix 4.
5           39.    They included the letters of medical necessity from N.R.’s speech
6    pathologist and his board-certified behavior analyst and made additional legal argument
7    regarding the illegality of defendants’ Non-Restorative Exclusions. See Appendix 4,
8    pp. 2, 5-8.
9           40.    On September 12, 2019, United denied the second level appeal. The second
10   denial letter stated:
11                 I have reviewed the information that was submitted for this
12
                   appeal. I have also reviewed your benefits. You have
                   requested speech therapy for your child. This therapy is a
13                 benefit under your health plan only if your child’s (sic) had
                   speech that was lost. Based on your health plan guidelines,
14                 your request is denied.
15
     Appendix 7. The denial did not address the legal arguments made by N.R.’s parents.
16          41.    After the appeals process was completed, N.R.’s parents requested all of
17   the documents relied upon by United, including the internal communications and notes.
18          42.    United’s internal records reflect that no medical necessity review was
19   conducted. Appendix 1, pp. 2-3 (“Medical Necessity Review: No”).
20          43.    N.R.’s speech therapy is medically necessary to treat his conditions.
21   Defendants have never disputed that N.R.’s speech therapy is medically necessary.
22          44.    For the first level appeal, United’s Samuel T. Wilmit, MD, FAAP reviewed
23   the appeal. Dr. Wilmit concluded that:
24
                   [T]o be considered covered services, speech and nonverbal
25                 communication services must comply with restorative only
                   requirements. To be considered restorative, the speech or
26                 nonverbal communication function must have been
                                                                         SIRIANNI YOUTZ
     CLASS ACTION COMPLAINT – 10                                   SPOONEMORE HAMBURGER PLLC
                                                                     3101 WESTERN AVENUE, SUITE 350
                                                                        SEATTLE, WASHINGTON 98121
                                                                   TEL. (206) 223-0303 FAX (206) 223-0246
           Case 1:20-cv-10153-RGS Document 1 Filed 01/24/20 Page 11 of 18




                     previously intact. With this member, this is not the case.
1
                     Therefore speech therapy is excluded from coverage
2                    /07/18/2019.

3    Appendix 1, p. 10.

4           45.      Dr. Wilmit does not identify the source for his conclusion that N.R. did not

5    have “previously intact” speech or nonverbal communication. No effort to reach out to

6    N.R.’s pediatrician or Ms. Kulichik was undertaken. See id., p. 16 (“PEER TO PEER: Not

7    applicable”).     Instead, it appears that Dr. Wilmit concluded that coverage was

8    unavailable due solely to N.R.’s diagnoses. See id., p. 11.

9           46.      United also provided the internal notes for the second level appeal.

10          47.      The United internal notes for the second appeal state:

11                   This request is for speech therapy for a 4 year-old boy. This
                     child has autism and a speech disorder. There is no
12
                     documentation that speech therapy is needed for restoration
13                   of speech. The speech therapy is not a covered benefit and the
                     request is denied.
14
     Id., p. 16. There is no evidence in the United notes that the reviewer considered N.R.’s
15
     parents’ legal argument that the non-restorative exclusions violated the Parity Act. See
16
     id.
17
            48.      After exhausting both levels of internal appeal within the Raytheon Plan,
18
     N.R.’s parents, through counsel, contacted Raytheon and United Healthcare to obtain
19
     (a) the list of non-mental health conditions to which the Plan applies the “non-
20
     restorative” speech therapy exclusion, and (b) the “medical necessity criteria for both
21
     medical/surgical benefits and mental health and substance use disorder benefits, as well
22
     as the processes, strategies, evidentiary standards and other factors used to apply” the
23
     “non-restorative speech therapy” exclusion, the “non-restorative ABA speech therapy”
24
     exclusion and the exclusion of “habilitative services” under the Plan. See 29 C.F.R.
25

26

                                                                          SIRIANNI YOUTZ
     CLASS ACTION COMPLAINT – 11                                    SPOONEMORE HAMBURGER PLLC
                                                                       3101 WESTERN AVENUE, SUITE 350
                                                                          SEATTLE, WASHINGTON 98121
                                                                     TEL. (206) 223-0303 FAX (206) 223-0246
           Case 1:20-cv-10153-RGS Document 1 Filed 01/24/20 Page 12 of 18




1    § 2590.712(d)(3); Appendix 8. No response was received by N.R., his parents or his
2    counsel.
3    B.    Classwide Factual Allegations
4          49.    During certain time periods on and after January 24, 2014, N.R. and
5    members of the class have been, are or will be participants or beneficiaries of the Plan,
6    which is subject to ERISA pursuant to 29 U.S.C. § 1003.
7          50.    Since January 24, 2014, and continuing to the present, N.R. and other
8    members of the class have been diagnosed with qualified mental health conditions,
9    including ASD.
10         51.    N.R. and other members of the class have required, currently require or
11   will require speech therapy to treat their qualified mental health conditions. Defendants,
12   however, have excluded all coverage of such treatment through the application of the
13   “non-restorative” exclusion.
14         52.    Based upon N.R.’s administrative record, and information and belief, N.R.
15   and members of the proposed class have been and will continue to be denied coverage
16   of medically necessary speech therapy and habilitative services due solely to
17   Defendants’ application of the non-restorative exclusions.
18         53.    The application of this uniform exclusion is not “at parity” with the Plan’s
19   coverage of medical/surgical services.
20         54.    For example, the 2019 Summary Plan Document describes coverage of
21   medical/surgical services for congenital conditions. Appendix 12, p. 31 (Congenital
22   heart disease is covered); p. 33 (congenital malformations resulting in infertility are
23   covered). Coverage for these conditions is not limited to only “restorative” treatment.
24         55.    There is no general exclusion for “non-restorative” treatment in the Plan.
25   Id., pp. 67-82. There is no special exclusion in the Plan for “non-restorative” treatment
26   that applies to medical and surgical conditions. Id. Indeed, the “habilitative” exclusion
                                                                        SIRIANNI YOUTZ
     CLASS ACTION COMPLAINT – 12                                  SPOONEMORE HAMBURGER PLLC
                                                                     3101 WESTERN AVENUE, SUITE 350
                                                                        SEATTLE, WASHINGTON 98121
                                                                   TEL. (206) 223-0303 FAX (206) 223-0246
            Case 1:20-cv-10153-RGS Document 1 Filed 01/24/20 Page 13 of 18




1    in the Plan applies only to mental health services. Id., p. 79 (“the following mental health
2    (including Autism Spectrum Disorder (ASD) services)/substance-related and addictive
3    disorders services are not covered:… Habilitative services, which are health care services
4    that help a person keep, learn or improve skills and functioning for daily living, such as
5    non-restorative ABA speech therapy.”).
6           56.     Based upon the plain language of the Plan document and N.R.’s
7    administrative records, the only services that are subject to the Plan’s “non-restorative”
8    exclusions are services that are used to treat developmental mental health conditions,
9    such as ASD.
10          57.     Based upon the plain language of the Plan document and N.R.’s
11   administrative records, the Plan and United exclude “non-restorative speech therapy,”
12   “non-restorative ABA speech therapy” and “habilitative services” based upon whether
13   the claims for the services were submitted with certain developmental mental health
14   condition diagnostic codes and/or various symptoms and signs codes associated with
15   certain developmental mental health conditions.
16          58.     Based upon N.R.’s administrative record, the Plan and United fail to
17   conduct an individualized review of claims denied pursuant to the “Non-Restorative
18   Exclusions” to determine, in each instance, whether the enrollee once had speech that
19   was lost. Instead, the Plan and United automatically deny coverage based upon a
20   specific list of ICD-10 codes deemed to be “non-restorative.” See e.g., Appendix 1, p. 2
21   (“Medical Necessity Review: No”); p. 3 (“This service is not covered for the diagnosis
22   listed on the claim.”).
23          59.     As a result, N.R. and other members of the class have paid for medically
24   necessary speech therapy and other services out of their own pockets or face the
25   imminent threat that they will have to do so in the near future. Other class members
26   have been forced to forgo needed treatment due to Defendants’ conduct.
                                                                          SIRIANNI YOUTZ
     CLASS ACTION COMPLAINT – 13                                    SPOONEMORE HAMBURGER PLLC
                                                                       3101 WESTERN AVENUE, SUITE 350
                                                                          SEATTLE, WASHINGTON 98121
                                                                     TEL. (206) 223-0303 FAX (206) 223-0246
            Case 1:20-cv-10153-RGS Document 1 Filed 01/24/20 Page 14 of 18




1           60.     In light of the established Plan documents, statements and written
2    representations by Defendants to the parents and providers of N.R. and other members
3    of the class, any attempt by class members to pursue administrative remedies is futile.
4    Nonetheless, N.R. has completed both levels of the Plan’s internal appeal process to no
5    avail. He has exhausted his administrative remedies.
6                                     VI. CLAIMS FOR RELIEF
7                                          FIRST CLAIM:
                                BREACH OF FIDUCIARY DUTIES
8
                   ERISA §§ 404(a)(1), 502(a)(2); 29 U.S.C. §§ 1104(a), 1132 (a)(2)
9           61.     N.R. re-alleges all paragraphs above.
10          62.     Defendant Raytheon Company is a fiduciary under ERISA § 3(21)(A),
11   29 U.S.C. § 1002(21)(A), because it is the “Plan Sponsor” and is a named Plan fiduciary.
12   Defendant Raytheon Company exercises discretionary authority or discretionary control
13   with respect to the denial and appeal of denied claims under the Plan.
14          63.     Defendant William Bull is a fiduciary under ERISA § 3(21)(A), 29 U.S.C.
15   § 1002(21)(A), because he is the Plan Administrator and a named Plan fiduciary.
16   Defendant Bull exercises discretionary authority or discretionary control with respect to
17   the denial and appeal of denied claims under the Plan.
18          64.     ERISA imposes strict fiduciary duties upon plan fiduciaries.                   ERISA
19   § 404(a)(1)(C), 29 U.S.C. § 1104(a)(1)(C), states, in relevant part, that a plan fiduciary
20   must discharge its duties with respect to a plan “solely in the interest of the participants
21   and beneficiaries and … in accordance with the documents and instruments governing
22   the plan insofar as such documents and instruments are consistent with the provisions
23   of this title and Title IV.”
24          65.     ERISA § 409(a), 29 U.S.C. § 1109(a), states, in relevant part:
25                  Any person who is a fiduciary with respect to a plan who
26
                    breaches any of the responsibilities, obligations, or duties
                    imposed upon fiduciaries by this title shall be personally liable
                                                                           SIRIANNI YOUTZ
     CLASS ACTION COMPLAINT – 14                                     SPOONEMORE HAMBURGER PLLC
                                                                        3101 WESTERN AVENUE, SUITE 350
                                                                           SEATTLE, WASHINGTON 98121
                                                                      TEL. (206) 223-0303 FAX (206) 223-0246
           Case 1:20-cv-10153-RGS Document 1 Filed 01/24/20 Page 15 of 18




                   to make good to such plan any losses to the Plan resulting from
1
                   each such breach, and to restore to such plan any profits of
2                  such fiduciary which have been made through each such
                   breach, and to restore to such plan any profits of such fiduciary
3                  which have been made through use of assets of the Plan by the
                   fiduciary, and shall be subject to such other equitable or
4
                   remedial relief as the court may deem appropriate, including
5                  removal of such fiduciary.

6          66.     The terms of an ERISA plan include non-preempted provisions of

7    substantive law, such as the requirements in the Parity Act. Defendants have failed to

8    comply with the terms of the Plan, which include the requirements of the Parity Act and

9    its implementing regulations.

10         67.     Defendants violated their obligations under ERISA § 404(a)(1), 29 U.S.C.

11   § 1104(a)(1), by failing to act in accordance with the documents and instruments

12   governing the Plan, and breached their fiduciary duties to the Plan, N.R. and all class

13   members.

14         68.     As a direct and proximate result of these acts and omissions, N.R., and

15   other class members have suffered harm and losses and are entitled to relief under

16   ERISA against Defendants.

17         69.     N.R., and class members seek relief compelling Defendants to restore all

18   losses arising from the breaches of fiduciary duties that occurred when treatment was

19   denied that is required by the terms of the Plan as modified by the Parity Act.

20                                     SECOND CLAIM:
                 CLAIM FOR RECOVERY OF BENEFITS, CLARIFICATION OF RIGHTS
21                   UNDER TERMS OF THE PLANS AND CLARIFICATION OF
                         RIGHT TO FUTURE BENEFITS UNDER THE PLAN
22                        ERISA § 502(a)(1)(B), 29 U.S.C. § 1132(a)(1)(B)
23         70.     N.R. re-alleges all the paragraphs above.
24         71.     ERISA § 502(a)(1)(B), 29 U.S.C. § 1132(a)(1)(B), provides that a participant
25   or beneficiary may bring an action to “recover benefits due to him under the terms of his
26

                                                                         SIRIANNI YOUTZ
     CLASS ACTION COMPLAINT – 15                                   SPOONEMORE HAMBURGER PLLC
                                                                      3101 WESTERN AVENUE, SUITE 350
                                                                         SEATTLE, WASHINGTON 98121
                                                                    TEL. (206) 223-0303 FAX (206) 223-0246
           Case 1:20-cv-10153-RGS Document 1 Filed 01/24/20 Page 16 of 18




1    plan, to enforce his rights under the terms of the plan, or to clarify his rights to future
2    benefits under the terms of the plan.”
3           72.    N.R. and the class are entitled to recover benefits due them under the terms
4    of the Plan. They are also entitled to a declaration of present and future rights to
5    coverage of speech therapy to treat qualified mental health conditions.
6                                     THIRD CLAIM:
            CLAIM TO ENJOIN ACTS AND PRACTICES IN VIOLATION OF THE TERMS
7
               OF THE PLANS, TO OBTAIN OTHER EQUITABLE RELIEF AND TO
                          ENFORCE THE TERMS OF THE PLANS
8
                          ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3)
9           73.    N.R. re-alleges all the paragraphs above.
10          74.    ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3), provides that a participant or
11   beneficiary may “enjoin any act or practice which violates any provision of this
12   subchapter or the terms of the plan.” N.R. and the class seek to enjoin Defendants from
13   continuing to apply exclusions and limitations on all coverage of speech therapy to treat
14   qualified mental health conditions. N.R. and the class also seek corrective notice and
15   reformation of the relevant Plan documents.
16          75.    ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3), further provides that a
17   participant or beneficiary may obtain other appropriate equitable relief to redress
18   violations of ERISA or enforce plan terms. To the extent full relief is not available under
19   ERISA § 502(a)(1)(b), 29 U.S.C. § 1132(a)(1)(B) or ERISA § 502(a)(2), 29 U.S.C.
20   § 1132(a)(2), then N.R. and the class seek equitable remedies including, without
21   limitation, unjust enrichment, disgorgement, restitution, surcharge and consequential
22   damages arising out of the Defendants’ failure to administer the terms of the Plan as
23   modified by the Parity Act and implementing regulations.
24

25

26

                                                                         SIRIANNI YOUTZ
     CLASS ACTION COMPLAINT – 16                                   SPOONEMORE HAMBURGER PLLC
                                                                      3101 WESTERN AVENUE, SUITE 350
                                                                         SEATTLE, WASHINGTON 98121
                                                                    TEL. (206) 223-0303 FAX (206) 223-0246
           Case 1:20-cv-10153-RGS Document 1 Filed 01/24/20 Page 17 of 18




                                         FOURTH CLAIM:
1                       VIOLATION OF ERISA AND MENTAL HEALTH PARITY
                                 DISCLOSURE REQUIREMENTS
2
                           ERISA § 502(a)(1)(A), 29 U.S.C. § 1132(a)(1)(A)
3          76.    N.R. realleges all the paragraphs above.
4          77.    Plaintiff seeks sanctions for up to $110 per day for defendants’ failure to
5    produce or ensure the production of the “medical necessity criteria for both
6    medical/surgical benefits and mental health and substance use disorder benefits, as well
7    as the processes, strategies, evidentiary standards and other factors used to apply” the
8    Non-Restorative Exclusion. See 29 U.S.C. § 1024(b)(4); 29 C.F.R. § 2590.712(d)(3); 29
9    C.F.R. § 2520.104b-1; 29 C.F.R. § 2575.502c-1; Appendix 8.
10
                                    VII. DEMAND FOR RELIEF
11         78.    WHEREFORE, N.R. requests that this Court:
12                (a)      Certify this case as a class action; designate named plaintiff N.R., by
13   and through his parents, S.R. and T.R., as class representative, and designate SIRIANNI
14   YOUTZ SPOONEMORE HAMBURGER, PLLC, Eleanor Hamburger and Richard E.
15   Spoonemore, and FAIR WORK, P.C., Stephen Churchill, as class counsel;
16                (b)      Enter judgment on behalf of the Plan, N.R. and the class for losses
17   due to Defendants’ breaches of fiduciary duty and failure to pay Plan benefits;
18                (c)      Declare that Defendants may not apply the Non-Restorative
19   Exclusions or any other plan provisions, policies or practices that wholly exclude or
20   impermissibly limit outpatient speech therapy or other services to treat qualified mental
21   health conditions, when such exclusions and limitations are not predominantly applied
22   to substantially all outpatient medical and surgical services and/or the exclusions and
23   limitations are separate treatment limitations applied only to mental health services;
24                (d)      Enjoin Defendants from further violations of the terms of the Plan
25   as modified by the Parity Act and implementing regulations;
26

                                                                          SIRIANNI YOUTZ
     CLASS ACTION COMPLAINT – 17                                    SPOONEMORE HAMBURGER PLLC
                                                                       3101 WESTERN AVENUE, SUITE 350
                                                                          SEATTLE, WASHINGTON 98121
                                                                     TEL. (206) 223-0303 FAX (206) 223-0246
           Case 1:20-cv-10153-RGS Document 1 Filed 01/24/20 Page 18 of 18




1                  (e)    Enter judgment in favor of N.R. and the class for damages in an
2    amount to be proven at trial due to the failure to provide benefits due under the Plan as
3    modified by the Parity Act and its implementing regulations;
4                  (f)    Award N.R. and the class their attorney fees and costs under ERISA
5    § 502(g), 29 U.S.C. § 1132(g); and
6                  (g)    Award such other relief as is just and proper.
7           DATED: January 24, 2020.
8                                             FAIR WORK, P.C.
9
                                              By: s/ Stephen Churchill
10                                            Stephen Churchill (BBO #564158)
                                              192 South Street, Suite 450
11                                            Boston, MA 02111
12
                                              Tel. (617) 607-3260
                                              Fax (617) 448-2261
13                                            Email: steve@fairworklaw.com

14
                                              SIRIANNI YOUTZ
15
                                              SPOONEMORE HAMBURGER PLLC

16                                            By: s/ Eleanor Hamburger
                                              By: s/ Richard E. Spoonemore
17
                                              Eleanor Hamburger (WSBA #26478)
18
                                              Richard E. Spoonemore (WSBA #21833)
                                              (pro hac vice application to follow)
19                                            3101 Western Avenue, Suite 350
                                              Seattle, WA 98121
20
                                              Tel. (206) 223-0303
21                                            Fax (206) 223-0246
                                              Email: ehamburger@sylaw.com
22                                                     rspoonemore@sylaw.com
23
                                              Attorneys for Plaintiff
24

25

26

                                                                        SIRIANNI YOUTZ
     CLASS ACTION COMPLAINT – 18                                  SPOONEMORE HAMBURGER PLLC
                                                                     3101 WESTERN AVENUE, SUITE 350
                                                                        SEATTLE, WASHINGTON 98121
                                                                   TEL. (206) 223-0303 FAX (206) 223-0246
